               Case 21-11992-RG                   Doc 1         Filed 03/11/21 Entered 03/11/21 23:53:42                                Desc Main
                                                                Document      Page 1 of 10

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEW JERSEY

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Corey
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        H
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Mitchell
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years Corey H Mitchell, Sr.
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-6869
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
               Case 21-11992-RG                 Doc 1       Filed 03/11/21 Entered 03/11/21 23:53:42                             Desc Main
                                                            Document      Page 2 of 10
Debtor 1   Corey H Mitchell                                                                          Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 1992 Morris Avenue
                                 Unit#256
                                 Union, NJ 07083
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Union
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any               have lived in this district longer than in any other
                                       other district.                                                district.

                                       I have another reason.                                         I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
               Case 21-11992-RG                 Doc 1         Filed 03/11/21 Entered 03/11/21 23:53:42                                Desc Main
                                                              Document      Page 3 of 10
Debtor 1    Corey H Mitchell                                                                              Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?

                                                         No. Go to line 12.

                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
               Case 21-11992-RG                  Doc 1         Filed 03/11/21 Entered 03/11/21 23:53:42                             Desc Main
                                                               Document      Page 4 of 10
Debtor 1    Corey H Mitchell                                                                               Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.     I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
               Case 21-11992-RG                   Doc 1        Filed 03/11/21 Entered 03/11/21 23:53:42                            Desc Main
                                                               Document      Page 5 of 10
Debtor 1    Corey H Mitchell                                                                           Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
               Case 21-11992-RG                 Doc 1       Filed 03/11/21 Entered 03/11/21 23:53:42                                    Desc Main
                                                            Document      Page 6 of 10
Debtor 1    Corey H Mitchell                                                                              Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities                                                        $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?                          $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Corey H Mitchell
                                 Corey H Mitchell                                                  Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on      3/11/2021                                        Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
              Case 21-11992-RG                    Doc 1          Filed 03/11/21 Entered 03/11/21 23:53:42                           Desc Main
                                                                 Document      Page 7 of 10
Debtor 1   Corey H Mitchell                                                                               Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ HERBERT B. RAYMOND, ESQ.                                       Date          3/11/2021
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                HERBERT B. RAYMOND, ESQ. HR#1379
                                Printed name

                                HERBERT B. RAYMOND, ESQ.
                                Firm name

                                7 GLENWOOD AVENUE
                                SUITE 408
                                EAST ORANGE, NJ 07017
                                Number, Street, City, State & ZIP Code

                                Contact phone     973-675-5622                               Email address         HERBERTRAYMOND@GMAIL.COM
                                HR#1379 NJ
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
          Case 21-11992-RG
American Express
                                Doc 1 Banco
                                        FiledPopular
                                              03/11/21   Entered 03/11/21 23:53:42
                                                     de Puerto Rico
                                                                                      Desc Main
                                                                           Capital One, NA
Correspondence/Bankruptcy
                                       Document       Page  8
                                      9600 W Bryn Mawr Avenue
                                                              of 10        Bankruptcy Dept.
P0 Box 981540                         Des Plaines, IL 60018                PO Box 5155
El Paso, TX 79998                                                          Norcross, GA 30091
      }
      b
      k
      1
      {
      C
      r
      e
      d
      i
      t
      o
      A
      s
      M
      a
      x




American Express                      Capital One                          Capital One, NA
P0 Box 981537                         Attn: Bankruptcy                     Capital One Bank (USA) N.A.
El Paso, TX 79998                     P0 Box 30285                         P0 Box 30285
                                      Salt Lake City, UT 84130             Salt Lake City, UT 84130


American Express                      Capital One                          Chase Bank
PO Box 297812                         Attn: Bankruptcy                     PO Box 659732
Ft. Lauderdale, FL 33329-7812         P0 Box 30285                         San Antonio, TX 78265
                                      Salt Lake City, UT 84130


American Express                      Capital One                          Chase Bank
PO Box 1270                           P0 Box 31293                         PO Box 44090
Newark, NJ 07101-1270                 Salt Lake City, UT 84131             Jacksonville, FL 32231




American Express                      Capital One                          Chase Bank
777 American Expressway               P0 Box 31293                         2500 Westfield Drive
Fort Lauderdale, FL 33337             Salt Lake City, UT 84131             Elgin, IL 60124




American Express                      Capital One Bank                     Chase Bank
2965 W. Corporate Lakes Blvd.         15000 Capital One Drive              PO Box 901038
Fort Lauderdale, FL 33331             Richmond, VA 23238                   Fort Worth, TX 76101




Banco Popular                         Capital One Bank                     Chase Bank, NA
PO Box 30554                          PO Box 85147                         PO Box 182051
Tampa, FL 33630-3554                  Richmond, VA 23276                   Columbus, OH 43218




Banco Popular                         Capital One Bank                     Chase Card Services
PO Box 150278                         15000 Capital One Drive              Attn: Bankruptcy
Atlanta, GA 30348                     Richmond, VA 23238                   P0 Box 15298
                                                                           Wilmington, DE 19850


Banco Popular                         Capital One Bank ( USA), N.A.        Chase Card Services
PO Box 17036                          PO Box 71083                         P0 Box 15369
Baltimore, MD 21297                   Charlotte, NC 28272                  Wilmington, DE 19850




Banco Popular de Puerto Rico          Capital One Services, Inc.           Credit One Bank
Attn: Bankruptcy                      15000 Capital One Drive              Attn: Bankruptcy Department
P0 Box 362708                         Richmond, VA 23238                   P0 Box 98873
San Juan, PR 00936                                                         Las Vegas, NV 89193
          Case 21-11992-RG
Credit One Bank
                                Doc 1 Portfolio
                                        Filed 03/11/21
                                                Recovery
                                                          Entered 03/11/21 23:53:42   Desc Main
                                                                            Td Bank N.a.
P0 Box 98872
                                       Document
                                      Attn: Bankruptcy
                                                        Page 9 of 10        32 Chestnut Street
Las Vegas, NV 89193                     P0 Box 41067                       Lewiston, ME 04240
                                        Norfolk, VA 23541


Credit One Bank                         Portfolio Recovery                 TD Banknorth
PO Box 98873                            140 Corporate Blvd.                Operations Center
Las Vegas, NV 89193                     Norfolk, VA 23502                  P0 Box 1377
                                                                           Lewiston, ME 04243


Dawn Wrazz                              Raymour & Flanigan                 Thrift Investment Corp.
1992 Morris Avenue                      Attn: Bankruptcy                   PO Box 538
Unit#256                                P0 Box 130                         Fords, NJ 08863-0538
Union, NJ 07083                         Liverpool, NY 13088


Department Store National Bank/Macy's   Raymour and Flanigan Furniture     Thrift Investment Corporation
Attn: Bankruptcy                        P0 Box 130                         Attn: Bankruptcy
9111 Duke Boulevard                     Liverpool, NY 13088                P0 Box 538
Mason, OH 45040                                                            Fords, NJ 08863


Department Store National Bank/Macy's   Synchrony Bank                     Thrift Investment Corporation
P0 Box 8218                             P0 Box 965015                      720 King George Post Road
Mason, OH 45040                         Orlando, FL 32896                  Fords, NJ 08863




Macy's                                  Synchrony Bank                     Thrift Investment Corporation
PO Box 8053                             P0 Box 965015                      720 King Georges Rd., PO Box 538
Mason, OH 45040                         Orlando, FL 32896                  Fords, NJ 08863




Macy's                                  Synchrony Bank                     Tsys Total Debt Management , Inc
PO Box 78008                            PO Box 960013                      PO Box 6700
Phoenix, AZ 85062                       Orlando, FL 32896                  Norcross, GA 30091




Macy's                                  Synchrony Bank/JCPenney            Usaa
9111 Duke Blvd.                         Attn: Bankruptcy                   Attn: Bankruptcy
Mason, OH 45040                         P0 Box 965064                      10750 Mcdermott Freeway
                                        Orlando, FL 32896                  San Antonio, TX 78288


Macy's                                  Synchrony Bank/JCPenney            USAA Federal
PO Box 4563                             P0 Box 965007                      10750 McDermit Freeway
Carol Stream, IL 60197-4563             Orlando, FL 32896                  San Anotnio, TX 75288




Macy's                                  TD Bank                            USAA Federal Savings Bank
PO Box 183083                           PO Box 8400                        Attn: Bankruptcy
Columbus, OH 43218                      Lewiston, ME 04243                 10750 Mcdermott Freeway
                                                                           San Antonio, TX 78288
         Case 21-11992-RG
USAA Federal Savings Bank
                            Doc 1    Filed 03/11/21 Entered 03/11/21 23:53:42   Desc Main
10750 Mc Dermott
                                    Document      Page 10 of 10
San Antonio, TX 78288




USAA Federal Savings Bank
10750 McDermit Freeway
San Anotnio, TX 75288




USAA Federal Savings Bank
Attn: Bankruptcy
9800 Fredericksburg Road
San Antonio, TX 78288


USAA Services
9800 Fredericksburg Road
San Antonio, TX 78288




Wells Fargo Bank, NA
PO Box 14529
Des Moines, IA 50306




Wells Fargo Card Services
PO Box 10347
Des Moines, IA 50306-0347




Wells Fargo Card Services
PO Box 77053
Minneapolis, MN 55480




Wells Fargo Financial
1240 Office Plaza Drive
West Des Moines, IA 50266
